 1
 2                                                                             JS-6
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 RAVEN JADE SANSANO,                            ) Case No.: 8:20-cv-00521
                                                  )
11                Plaintiff,                      ) ORDER OF JOINT STIPULATION
12                                                ) OF DISMISSAL
           v.                                     )
13                                                )
     FORD MOTOR COMPANY, and                      )
14 DOES 1 through 10, inclusive,                  )
                                                  )
15
                  Defendants.                     )
16                                                )
                                                  )
17                                                )
18
           Based on the stipulation of the parties, and good cause appearing therefore, the
19
     stipulation is approved. The entire action, including all claims and counterclaims
20
     stated herein against all parties, is hereby ORDERED dismissed with prejudice.
21
22
     IT IS SO ORDERED.
23
24 DATE: July 08, 2021                      By:      _________________________
                                                     DISTRICT COURT JUDGE
25
26
27
28
                                               -1-
